Citation Nr: 0817866	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-39 349	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a spine disability.

2. Entitlement to service connection for bilateral shoulder 
pain.

3. Entitlement to service connection for bilateral arm pain.

4. Entitlement to service connection for bilateral hand pain.

5. Entitlement to service connection for bilateral lower 
extremity pain.

6. Entitlement to a compensable rating for residuals of an 
injury to the left side of the chest.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for a spine disability and 
the claim for increase for an injury to the left side of the 
chest are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  The claim of service connection 
for bilateral lower extremity pain is deferred until the 
claim of service connection for a spine disability is fully 
developed for appellate review. 


FINDINGS OF FACT

1. A bilateral shoulder disability is not currently shown.

2. A bilateral arm disability is not currently shown.

3. A bilateral hand disability is not currently shown.


CONCLUSIONS OF LAW

1. A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b), (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2. A bilateral arm disability condition was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b), 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3. A bilateral hand disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b), (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  




The RO provided pre-adjudication VCAA notice by letters, 
dated in February 2006 and in March 2006.  The veteran was 
notified of the type of evidence needed to substantiate the 
claims of service connection for bilateral shoulder pain, 
bilateral arm pain, bilateral lower extremity pain, and 
bilateral hand pain, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claims.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In the absence of findings 
consistent with a diagnosed bilateral shoulder disability, 
bilateral arm disability, bilateral lower extremity 
disability, or bilateral hand disability, during service, and 
in the absence of any current diagnosis, or persistent or 
recurrent symptoms an examination is not required under 
38 C.F.R. § 3.159(c)(4)(A).  

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records contain no complaint, finding, 
history, or treatment for any bilateral abnormality of the 
shoulder, arm, or hand.  The service medical records do show 
that on separation examination the veteran complained of pain 
in the left thorax after being hit in the chest by a piece of 
plywood during a typhoon.  He also complained of pain with 
movement of his head.  The examination of the spine and 
extremities was normal. 

After service, on VA examination in February 1948, the 
veteran stated that in October1945 during a typhoon he was 
struck on the left side by a piece of plywood flooring after 
which he was confined to bed for one week.  The veteran 
complained that since service he had intermittent "catchy" 
pains in the left chest and between the shoulders and the 
base of the neck.  The veteran stated that when he had upper 
back pain he experienced pain down the back of the left leg.  
The pertinent findings were slight tenderness over the upper 
thoracic spine and no limitation of motion of the back and no 
other finding of significance.  An X-ray of the cervical 
spine was negative for any pathology.  The diagnosis was an 
ill-defined condition of the back manifested by momentary 
pains in the back and between the shoulders. 

In a rating decision in March 1948, the RO granted service 
connection for residuals of a left chest injury and assigned 
a noncompensable rating. 

In a statement in January 2006, the veteran stated that he 
experienced pain on movement in the shoulders, arms, and 
hands.  In a statement in December 2006, the veteran 
associated weakness and chronic pain in the shoulders, arms, 
and hands with the in-service injury. 

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

On the basis of the service medical records, disabilities of 
the shoulders, arms, and hands were not affirmatively shown 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The service medical records do show that the veteran suffered 
a left-sided chest injury, and he complained of pain with 
movement of his head.  



As the service medical records lack the documentation of the 
combination of manifestations sufficient to identify any 
disability of the shoulders, arms, and hands, and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claims.

After service, in 2006, the veteran stated that he has pain 
on movement in the shoulders, arms, and hands.  The absence 
of documented complaints associated with the shoulders, arms, 
or hands from 1946 to 2006, a period of 60, interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  For this reason, 
the preponderance of the evidence is against the claims of 
service connection based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b). 

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
veteran is competent to describe symptoms of pain, which are 
capable of lay observation, under case law, pain, alone, 
without a sufficient factual showing that the pain is derived 
from the in-service injury is not a disability.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)).

As for whether pain is derived from the in-service injury, in 
a statement in December 2006, the veteran associated weakness 
and chronic pain in the shoulders, arms, and hands with the 
in-service injury.  

Where the question of a medical nexus or medical causation is 
involved, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  



As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
veteran's statements and as competent evidence to 
substantiate that the current pain of the shoulders, arms, or 
hands is related to the in-service injury.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

And while the veteran suffered an injury during service, this 
alone is not enough to establish service connection, there 
must be evidence that the claimed disabilities of the 
shoulders, arms, or hands are the result of the in-service 
injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of any present disability, there is no 
valid claim of service connection for bilateral shoulder 
pain, bilateral arm pain, or bilateral hand pain. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no favorable competent evidence to support the 
claims, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral shoulder pain is denied.

Service connection for bilateral arm pain is denied.

Service connection for bilateral hand pain is denied.


REMAND

On the claim of service connection for a spine disability, 
the veteran timely submitted additional medical evidence 
without a waiver of the right to have the additional evidence 
reviewed by the RO.  

On the claim for increase, the service-connected residuals of 
an injury to the left side of the chest are rated by analogy 
to an injury of Muscle Group XXI, the muscles of respiration 
of the thoracic muscle group.  38 C.F.R. § 4.73, Diagnostic 
Code 5321.  Under Diagnostic Code 5321, the criterion for a 
10 percent rating is moderate impairment of the muscles of 
respiration.  The VA examination in August 2006 was 
inadequate for rating impairment of the muscles of 
respiration.  

Accordingly, these claims are REMANDED for the following 
action:

1. On the claim for increase for 
residuals of an injury to the left side 
of the chest, ensure VCAA compliance 
with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2. Schedule the veteran for VA 
orthopedic examination to determine the 
severity of the service-connected 
residuals of an injury to the left side 
of the chest.  The claims file must be 
made available to the examiner for 
review.

The orthopedic examiner should identify 
the specific Muscle Group involved and 
describe the level of functional loss, 
if any, considering pain on movement, 
weakness, and fatigue, or whether the 
Muscle Group involved interferes with 
the muscles of respiration and, if so, 
the level of respiratory impairment. 

3. After the above development is 
completed, adjudicate the claim of 
service connection for a spine 
disability and the claim for increase 
for residuals of an injury to the left 
side of the chest, considering the 
additional evidence of record since the 
issuance of the statement of the case 
in November 2006.  



If any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


